286 So. 2d 62 (1973)
In re Raymond A. KLEMMER, alias
v.
STATE.
Ex parte Raymond A. Klemmer.
SC 563.
Supreme Court of Alabama.
October 25, 1973.
Rehearing Denied December 13, 1973.
Andrew J. Gentry, Jr., Auburn, for petitioner.
No brief for the State.
MERRILL, Justice.
Petition of Raymond A. Klemmer for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in Klemmer, alias v. State, 51 Ala.App. 383, 286 So. 2d 58.
Writ denied.
HEFLIN, C. J., and HARWOOD, MADDOX and FAULKNER, JJ., concur.